Reno, P. J., and Iobst, J.,
Prior to the approval of the Pinchot Enforcement Code (Act of March 27, 1923, P. L. 34), retail liquor licenses were granted under the Brooks High License Law (Act of May 13, 1887, P. L. 108), as amended by the Woner Law (Act of May 5, 1921, P. L. 407). Wholesale dealers, brewers, bottlers, etc., were licensed under the Act of July 30, 1897, P. L. 464, and its amendments.
The Pinchot Enforcement Code specifically repeals the Brooks High License Law and the Woner Law, but does not mention the Act of July 30, 1897. The Pinchot Act does, however, repeal generally “all other acts or parts of acts, inconsistent with this act.”
Wholesale dealers, brewers, bottlers, etc., licensed under the Act of July 30, 1897, P. L. 464, were authorized thereby to deal in “intoxicating liquors,” either spirituous, vinous, malt or brewed. The Pinchot Act prohibits the manufacture, sale, transportation, etc., of anything determined to be “intoxicating liquor” by Act of Congress passed from time to time. It is perfectly evident that the two acts are inconsistent. It follows that the Pinchot Act has repealed the act under which licenses were heretofore granted to wholesale dealers, brewers, bottlers, etc.
In these circumstances, we are not authorized to grant licenses to the brewers and bottlers who have applied for them. When presented, counsel requested permission to withdraw them if we should determine that they could not be granted. Our order will be drawn accordingly.
Now, March 17, 1924, the petitions for brewers’ and bottlers’ licenses are refused, with leave, however, to the petitioners therefor to withdraw the same if they SO desire. From James L. Schaadt, Allentown, Pa.